  Case: 1:18-cv-07584 Document #: 144 Filed: 06/29/20 Page 1 of 16 PageID #:1211


                                                                     FIL9E/2D
                                                                            020
                                                                          6/2
                                                                                  . BRUTO    N
                          UNITED STATES DISTRICT COURT                  THOMA.SDG
                                                                                IS T R IC T COURT
                                                                     CLERK, U.S
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


STEWART, JAMES
Plaintiff                                         CASE# 1:18-cv-07584
-v-                                              Judge Mary Rowland

JPMorgan Chase & Co d/b/a
JPMorgan Chase Bank N.A.
JPMORGAN CHASE BANK NATIONAL ASSOCIATION

MC CALLA RAYMER
PIERCE.LLC (MRLP);

FEDERAL HOME LOAN MORTGAGE
CORPORATION (FREDDIE MAC

EXPERIAN INFORMATION SOLUTIONS INC

TRANSUNION

FIRST AMERICAN TITLE INSURANCE

Defendants


             NOTICE OF CORRECTING FILING SUPPLEMENT TO EXHIBITS 3



NOW COMES, James Stewart who files this notice of correcting supplement to exhibits 3.

Respectfully submitted

/s/James Stewart
James Stewart
8132 S Harvard
Chicago Illinois 60620 Cnajames1961@yahoo.com
  Case: 1:18-cv-07584 Document #: 144 Filed: 06/29/20 Page 2 of 16 PageID #:1212




                                  CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the foregoing has been filed electronically on the

25 day of February 2020. Notice of this filing will be sent to the following parties by operation

of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing system. Plaintiff also has email the parties a copy of this notice.

                                  ATTORNEYS TO BE NOTICED


Susan J. Miller Overbey                             Brian R. Merfeld
Burke, Warren, MacKay & Serritella, P.C.            McCalla Raymer Leibert Pierce, LLC
330 North Wabash Avenue, 21 st Floor                Street address: 1 N. Dearborn, Suite1200
Chicago Illinois 60611                              City/State/Zip: Chicago, IL 60602
Telephone: 312 840 7000                             Bar ID Number: 6280615
Facsimile : 312 840 7900                            312-676-7368
soverbey@burkelaw.com                               Email Brian.Merfeld@mccalla.com
Katherine Elisabeth Carlton Robinson                Laura K. Rang
Schuckit & Associates, P.c.                         Schuckit & Associates, P.C.
4545 Northwestern Drive                             4545 Northwestern Drive
Zionsville, IN 46077                                Zionsville, IN 46077
(317) 363-2400                                      317-363-2400
Email: krobinson@schuckitlaw.com,                   Email: lrang@schuckitlaw.com,
ATTORNEY TO BE NOTICED                              ATTORNEY TO BE NOTICED

Michael Joseph Sreenan                              Jamie N. Ward
Michael J. Sreenan                                  JONES DAY
1341 West Fullerton Avenue, No. 175                 77 West Wacker
Chicago, IL 60614                                   Chicago, IL 60601.1692
(773)549-8700                                       Telephone: +1.312.782.3939
Email: msreenan@sreenanpc.com,                      Facsimile: +1.312.782.8585
ATTORNEY TO BE NOTICED                              jamieward@jonesday.com

J. Robert Weyreter, Esq. (IN #3540549)
Schuckit & Associates, P.C.
4545 Northwestern Drive
Zionsville, IN 46077
Telephone: 317-363-2400
Fax: 317-363-2257
jweyreter@schuckitlaw.com
Case: 1:18-cv-07584 Document #: 144 Filed: 06/29/20 Page 3 of 16 PageID #:1213




SUPPLEMENT
Case: 1:18-cv-07584 Document #: 144
                                127 Filed: 06/29/20
                                           02/27/20 Page 4
                                                         1 of 16
                                                              13 PageID #:1214
                                                                        #:1146
Case: 1:18-cv-07584 Document #: 144
                                127 Filed: 06/29/20
                                           02/27/20 Page 5
                                                         2 of 16
                                                              13 PageID #:1215
                                                                        #:1147
Case: 1:18-cv-07584 Document #: 144
                                127 Filed: 06/29/20
                                           02/27/20 Page 6
                                                         3 of 16
                                                              13 PageID #:1216
                                                                        #:1148
Case: 1:18-cv-07584 Document #: 144
                                127 Filed: 06/29/20
                                           02/27/20 Page 7
                                                         4 of 16
                                                              13 PageID #:1217
                                                                        #:1149
Case: 1:18-cv-07584 Document #: 144
                                127 Filed: 06/29/20
                                           02/27/20 Page 8
                                                         5 of 16
                                                              13 PageID #:1218
                                                                        #:1150
Case: 1:18-cv-07584 Document #: 144
                                127 Filed: 06/29/20
                                           02/27/20 Page 9
                                                         6 of 16
                                                              13 PageID #:1219
                                                                        #:1151
Case:
Case:1:18-cv-07584
      1:18-cv-07584Document
                   Document#:
                            #:144
                              127Filed:
                                  Filed:06/29/20
                                        02/27/20Page
                                                 Page10
                                                     7 of
                                                        of13
                                                           16PageID
                                                             PageID#:1152
                                                                    #:1220
Case:
Case:1:18-cv-07584
      1:18-cv-07584Document
                   Document#:
                            #:144
                              127Filed:
                                  Filed:06/29/20
                                        02/27/20Page
                                                 Page11
                                                     8 of
                                                        of13
                                                           16PageID
                                                             PageID#:1153
                                                                    #:1221
Case:
Case:1:18-cv-07584
      1:18-cv-07584Document
                   Document#:
                            #:144
                              127Filed:
                                  Filed:06/29/20
                                        02/27/20Page
                                                 Page12
                                                     9 of
                                                        of13
                                                           16PageID
                                                             PageID#:1154
                                                                    #:1222
Case: 1:18-cv-07584 Document #: 144
                                127 Filed: 06/29/20
                                           02/27/20 Page 13
                                                         10 of 16
                                                               13 PageID #:1223
                                                                         #:1155
Case: 1:18-cv-07584 Document #: 144
                                127 Filed: 06/29/20
                                           02/27/20 Page 14
                                                         11 of 16
                                                               13 PageID #:1224
                                                                         #:1156
Case: 1:18-cv-07584 Document #: 144
                                127 Filed: 06/29/20
                                           02/27/20 Page 15
                                                         12 of 16
                                                               13 PageID #:1225
                                                                         #:1157
Case: 1:18-cv-07584 Document #: 144
                                127 Filed: 06/29/20
                                           02/27/20 Page 16
                                                         13 of 16
                                                               13 PageID #:1226
                                                                         #:1158
